Title: From John Adams to John Taylor, 21 November 1814
From: Adams, John
To: Taylor, John



No. 13.
Dear Sir
Quincy November 21st. 1814

In my last, I ventured to Say, that I would hint, in this, at a principal Misconception that had misled, either you or me. I Shall Submit the question to yourself, and to the World if you or I please, to be decided between Us with candour. You appear to me in all your Writings to consider hereditary descent as essential to Monarchy and Aristocracy.
When you mention Monarchy, Monarch, or King, you Seem to understand an Office and an Officer unlimited in Authority Power and Duration. But is this correct in Speculation or in Language? Everybody knows that the Word Monarchy has its Ettimology in the greek Words μονος and αϱχη, and signifies Single rule or authority in one. This Authority may be limited or unlimited; of temporary or perpetual duration. It may be hereditary, or it may be for life, or it may be for years or only one year, or for months, or for one month, or for days or only for one day. Nevertheless, as far as it extends and as long as it lasts, it may be called a monarchical Authority with great propriety by any man who is not afraid of a popular clamour and a Scurrilous abuse of Words. Monarchy, in this view of it resembles Property. A landed Estate may be for years, a year or half a year, or it may be fore Life, or for two or three or any number of Lives; for it may be an Inheritance to him his heirs and Assigns forever and ever. An Estate in an Office, may be given by Law, for years for Life, or forever, as well as an Estate in Land. You or I may possess our Houses for years for Life, or in Tail, or in Fee Simple. And where is our Title, our Security for the Possession of our Firesides, but in the Laws of Society? And these Laws of Society have Secured, do Secure and will continue to Secure to Monarchs to Aristocrats and to Democrats Such as you and I are, Their Estates in their Offices as well as in their Houses their Lands or their Horses, in the same manner as they protect Us asleep in our beds, or when at Supper with our Families. Mr Madison has as clear a Title to his Estate in his office of President for four years as you have to Hazelwood to yourself your Heirs and Assigns forever, and by the same Laws. Chief Justice Marshall has as good a right as either, to his Estate for Life in his Office, of Chief Justice of the United States.
The Romans often conferred on the Consulls, in very dellicate terms unlimited Power to take care that the Republick Should Suffer no Injury. They conferred on Cincinnatus, on Sylla and on Cæsar the office of Dictator, and the Same Power on many others, Some for limited Periods, Some without Limitation, and on Cæsar I believe for Perpetuity. Were not, the Senates in Such Cases Aristocrats or rather Oligarchs, for their Several Periods? Were not the Dictators Monarchs, Some for years, Some for Life? Were they not made by Law, in the Strictest Sense, Monarchs, or if you will, despots? What were the Kings of Crete, or of Sparta? Monarchs indeed but how limited? though hereditary? What were the Kings of Poland? How limited and yet for Life?
From these hints, I think, it is clear, that the Idea of hereditary descent, is not any essential ingredient in the deffinition of Monarchy or Aristocracy. And that to employ those Words, in all cases, or in any case, as implying hereditary descent, is an Abuse of Words, and an imposition on vulgar popularity.
I know not, how, when or where, you discovered, that Mr Adams “Supposed that Monarchy, Aristocracy and Democracy, or mixtures of them constituted all the Elements of Government.” This Language is not mine. There is but one Element of Goverment and that is The People. From this Element Spring all Governments. “For a nation to be free it is only necessary that She wills it.” For a nation to be Slaves, it is only necessary that She wills it. The Governments of Hindostan and China of Caffraria and Kamskatska, the Empires of Alexander the Macedonian, of Zingis Can and Napoleon, of Tecumseh and Nimrod Hughs, all have grown out of this element the People. This fertile element, however, has never yet produced any other Government than Monarchy, Aristocracy, Democracy, and mixtures of them. And pray tell me how it can produce any other?
You Say by “moral Liberty.” Will you be so good as to give me, a logical, mathematical, or moral, or any other deffinition of this Phraze, “Moral Liberty.” And to tell me, Who is to exercise this “Liberty”; and by what Principle or System of Morality, it is to be exercised. Is not this Liberty and Morality to reside in the great and universal element, “The People”?  Have they not always resided there? And will they not always reside there?
This moral Liberty resides in Hindoos and Mahomitans as well as in Christians, in Capadocian Monarchists as well as in Athenian Democrats, in Shaking Quakers as well as in the general Assembly of the Presbyterian Clergy; in Tartars and Arabs, Negroes and Indians as well as in the People of the United States of America.
Enough for once after an interval of so many Months as from August 23d to November 21. from
John Adams